DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims (Claims 1, 10, 11, and 12) recite a second memory configured to inhibit data from being held when the power supply is off.  An initial issue arises in that a memory is recited, but the main property being recited is that it inhibits data from being held.  The scope of a memory element wherein the only recited function appears to be to inhibit data storage is indeterminable since it is contrary to the plain a memory.  Further, the claim states that the memory inhibits data storage, but it doesn’t appear to be all data since the first memory is configured to hold data.  Since the first memory holds data and the second ‘memory’ is designed to inhibit the holding of data, it is unclear to what data the applicant is referring.  Additionally, the applicant describes (see, e.g., SPEC p5:23-p6:8) the power off state as follows:
As used herein, "the power supply is off" refers to a state in which the power supply of the controller 20 has been turned off. For example, the power supply is considered to be off when a power supply button of the controller 20 is switched off or when a predetermined shutdown operation from the controller 20 is performed. Further, "the power supply is off" may refer to a state in which all the components in the controller 20 are not completely energized, but in this embodiment, "the power supply is off" refers to a state in which the main components of the controller 20 (for example, the processor 21) are not energized, and at least the SRAM 22 is energized. Energization at the time when the power supply is off is performed by external power or by a battery built in the controller 20.

This description appears to indicate that the power off state may not be a state having no power applied and, as such, the scope of “the power supply is off” cannot be determined. For at least these reasons, the claims are considered indefinite and a search is precluded.

Claims 2-9 and 13-20 are rejected as being dependent from, but failing to cure the deficiencies of, a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137